 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    VERNON DECK,                                       No. 2:17-cv-0234-MCE-KJN PS
12                        Plaintiff,
13            v.                                         ORDER
14    WELLS FARGO BANK, N.A., et al.,
15

16                        Defendants.
17

18          On January 9, 2019, the court denied plaintiff’s motion for recusal and dismissed

19   plaintiff’s first amended complaint with leave to amend. (ECF No. 68.) Plaintiff was granted 21

20   days to file a second amended complaint. (Id.)

21          Thereafter, on January 29, 2019, plaintiff filed a notice of appeal to the Ninth Circuit

22   Court of Appeals. (ECF No. 69.) The Ninth Circuit Court of Appeals will consider plaintiff’s

23   interlocutory appeal on whatever schedule it deems appropriate. However, plaintiff is cautioned

24   that unless the Ninth Circuit issues a formal stay, this court’s order requiring the filing of a

25   second amended complaint remains in full effect. Nevertheless, in light of plaintiff’s pro se

26   status, and in the event that plaintiff may have delayed preparing a second amended complaint

27   based on a belief that a notice of appeal would automatically stay the district court action, the

28   court grants plaintiff a limited extension of time to file a second amended complaint.
                                                         1
 1         Accordingly, IT IS HEREBY ORDERED that:

 2         1. Plaintiff is granted an extension of time until February 20, 2019 to file a second

 3             amended complaint in compliance with the court’s January 9, 2019 order.

 4         2. Alternatively, if plaintiff no longer wishes to file a second amended complaint, he

 5             shall instead file a notice of voluntary dismissal of the action by February 20, 2019.

 6         3. Failure to file either a second amended complaint or a notice of voluntary dismissal by

 7             February 20, 2019 (absent a stay order issued by the Ninth Circuit) may result in the

 8             imposition of sanctions, including monetary sanctions and/or a recommendation that

 9             the action be dismissed pursuant to Federal Rule of Civil Procedure 41(b).

10   Dated: January 31, 2019

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
